

115 HR 2952 IH: Foster Youth Mentoring Act of 2017
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2952IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Ms. Bass (for herself, Ms. Judy Chu of California, Ms. Sewell of Alabama, Ms. Lee, Ms. Moore, Mr. Al Green of Texas, Mr. Ted Lieu of California, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo support the establishment or expansion and operation of programs using a network of public and
			 private community entities to provide mentoring for children in foster
			 care.
	
 1.Short titleThis Act may be cited as the Foster Youth Mentoring Act of 2017. 2.FindingsCongress makes the following findings:
 (1)Research shows that mentors make a difference in children’s lives. At-risk youth who have mentors are 55 percent more likely to enroll in college. Students who meet regularly with their mentors are 52 percent less likely than their peers to skip a day of school. Youth who have mentors are also 130 percent more likely to hold a leadership position.
 (2)Children that have mentors have improved relationships with adults, fewer disciplinary referrals, and more confidence to achieve their goals.
 (3)In 2014, 415,129 children were in foster care. Of those children 62,108 were between the ages of 10 and 13, and 120,567 were between the ages of 14 and 18.
 (4)Mentoring programs that serve foster children are unique and require additional considerations, including specialized training and support necessary to provide for consistent, long-term relationships for children in care.
 (5)Mentoring programs can be used as an effective preventative or intervention strategy to support positive outcomes for foster youth.
 3.Programs for mentoring children in foster careSubpart 2 of part B of title IV of the Social Security Act (42 U.S.C. 629 et seq.) is amended by adding at the end the following:
			
				439A.Programs for mentoring children in foster care
 (a)PurposeIt is the purpose of this section to authorize the Secretary to make grants to eligible applicants to support the establishment or expansion and operation of programs using a network of public and private community entities to provide mentoring for children in foster care.
 (b)DefinitionsIn this section: (1)Children in foster careThe term children in foster care means children who have been removed from the custody of their biological or adoptive parents by a State child welfare agency.
 (2)MentoringThe term mentoring means a structured, managed program— (A)in which children are appropriately matched with screened and trained adult volunteers for consistent relationships;
 (B)that can include direct one-on-one, group, peer, or a combination of these types of mentoring services;
 (C)that involves meetings and activities on a regular basis; and (D)that is intended to meet, in part, the child’s need for involvement with a caring and supportive adult who provides a positive role model.
 (3)Eligible entityThe term eligible entity means— (A)a nonprofit organization;
 (B)a State child welfare agency; (C)a local educational agency;
 (D)an Indian tribe or a tribal organization; or (E)a faith-based organization.
							(c)Grant program
 (1)In generalThe Secretary shall carry out a program to award grants to eligible entities to support the establishment or expansion and operation of programs using networks of public and private community entities to provide mentoring for children in foster care.
 (2)Application requirementsTo be eligible for a grant under paragraph (1), an eligible entity shall submit to the Secretary an application containing the following:
 (A)Program designA description of the proposed program to be carried out using amounts provided under this grant, including—
 (i)the number of mentor-child matches proposed to be established and maintained annually under the program;
 (ii)the targeted age range of youth to be served by the program; (iii)such information as the Secretary may require concerning the methods to be used to recruit, screen, support, and oversee individuals participating as mentors, and to evaluate outcomes for participating children, including information necessary to demonstrate compliance with requirements established by the Secretary for the program; and
 (iv)such other information as the Secretary may require. (B)TrainingAn assurance that all mentors covered under the program will receive intensive and ongoing training in the following areas:
 (i)Child development, including the importance of bonding. (ii)Family dynamics, including the effects of domestic violence.
 (iii)The foster care system and foster care principles and practices. (iv)Recognizing and reporting child abuse and neglect.
 (v)Confidentiality requirements for working with children in foster care. (vi)Working in coordination with the child welfare system.
 (vii)Other matters related to working with children in foster care. (C)ScreeningAn assurance that all mentors covered under the program are appropriately screened and have demonstrated a willingness to comply with all aspects of the mentor program, including—
 (i)a description of the methods to be used to conduct criminal background checks on all prospective mentors; and
 (ii)a description of the methods to be used to ensure that the mentors are willing and able to serve as a mentor on a long-term, consistent basis.
 (D)Community consultation; coordination with other programsA demonstration that, in developing and implementing the program, the eligible entity will, to the extent feasible and appropriate—
 (i)consult with— (I)public and private community entities, including religious organizations and Indian tribal organizations and urban Indian organizations; and
 (II)family members of children who may be potential clients of the program; (ii)coordinate the mentoring program and the eligible entity's activities with other Federal, State, and local programs serving children and youth; and
 (iii)consult and coordinate with appropriate Federal, State, and local corrections, workforce development, and substance abuse and mental health agencies.
 (E)Equal access for local service providersAn assurance that public and private entities and nonprofit community organizations, including religious organizations and Indian organizations, will be eligible to participate on an equal basis.
 (F)Records, reports, and auditsAn agreement that the eligible entity will maintain such records, make such reports, and cooperate with such reviews or audits as the Secretary may find necessary for purposes of oversight of project activities and expenditures.
 (G)EvaluationAn agreement that the eligible entity will cooperate fully with the Secretary’s ongoing and final evaluation of the program under the plan, by means including providing the Secretary access to the program, the program’s staff, program-related records and documents, and each public or private community entity receiving funding under the plan.
 (3)Considerations in awarding grantsIn awarding grants under this subsection, the Secretary shall take into consideration— (A)the overall qualifications and capacity of the eligible entity and its partners to effectively carry out a mentoring program under this subsection;
 (B)the level and quality of training provided to mentors under the program; (C)evidence of coordination of the program with the social services and education programs of the State or political subdivision;
 (D)the ability of the eligible entity to provide supervision and support for mentors under the program and the youth served by such mentors;
 (E)the number of children in foster care served by the State or political subdivision; and (F)any other factors that the Secretary determines to be significant with respect to the need for, or the potential success of, carrying out a mentoring program under this section.
 (4)Use of fundsAn eligible entity that receives a grant under this subsection may use such funds to— (A)develop and carry out a training program and ongoing support for mentors;
 (B)recruit mentors for children in foster care; and (C)provide activities that will help the development of a child in foster care who is participating in the program.
 (5)Grant amountIn awarding grants under this subsection, the Secretary shall scale grants to account for the eligible entity's annual budget and capacity.
 (6)Annual reportNot later than 1 year after the date of enactment of this section, and annually thereafter, the Secretary shall prepare and submit to Congress a report that includes the following with respect to the year involved:
 (A)A description of the number of programs receiving grant awards under this subsection. (B)A description of the number of mentors who serve in the programs described in subparagraph (A).
 (C)A description of— (i)the number of children in foster care who participated in mentoring programs funded by the grant funds under this subsection;
 (ii)data on the academic achievement of the children in mentoring programs funded by the grant funds under this subsection; and
 (iii)the number of children in foster care on waiting lists for such mentoring programs. (D)Any other information that the Secretary determines to be relevant to the evaluation of the program under this section.
 (7)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (A)$15,000,000 for each of fiscal years 2018 and 2019; and
 (B)such sums as may be necessary for each succeeding fiscal year.. 